DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 and 01/13/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim 1 and its dependents has been amended to remove the module terms and recite a processor configured to carry out the recited steps. Due to such amendment, claims will no longer be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 15 has been amended to no longer recite a computer program. The amendment to claim 15 has overcome the previous rejection under 35 USC 101.
Applicant’s arguments with respect to double patenting rejections have been considered but are moot because amendments made to claims in the co-pending application and the currently amended claims are dissimilar.  The previous double patenting rejections are withdrawn.
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
Applicants argue (REMARKS, pg. 9) “First, the independent claims have been amended with part of the contents of objected claim 8 and the entire contents of claim 7, from which the partial contents 
The Office respectfully disagrees.  Applicants amendment of independent claims with partial limitations from indicated allowable subject matter creates a different scope of invention than what was indicated as allowable.  Such amendment requires further search and consideration which has produced prior arts that reads onto the currently amended limitations as addressed in the detailed rejection below.
Applicants argue (REMARKS, pg. 9) “Second, Sathyanarayanin [this appears to be a typographical error by application since the prior art cited is by Sathyanarayan et al. (US 2020/0389268 A1) as listed in the PTO-892 form] fails to disclose any link between selecting a communication mode and the grid dimensions…Therefore, Applicant submits Sathyanarayanin does not recite selecting a grid configuration for the communication with the further wireless communication device.”
The Office respectfully disagrees.  First, the argued claim limitation does not recite any “link” between communication mode and dimension. It simply recite “selecting a communication mode from a plurality of communication modes for the communication between the wireless communication device and the wireless communication device” which Sathyanarayan fairly teaches (Fig. 3, 17, 24-26, 29, 32-33, 85-91, Para. [0212], [0458], [0360], [0634], [0755], [0823]) where the processor 13202 selects one of the various transmission frames/communication modes as depicted in Figs. 86-91 for use in communication between with the user device.  Second, for argumentative sake, the Office assert that Sathyanarayan fairly suggest a link between selection of a communication mode and grid dimension.  For example, the various transmission frames/communication modes as depicted in Figs. 86-91 contains different level/number of subgrids , selections of a communication mode is based on the is made based on the different level/number of subgrids were (Para. [0634]) “each subgrid may be used to carry transmission bursts of 64 to 512 bytes.” That is, different 

Claim Objections
Claim 8 is objected to because of the following informalities:  In claim 8, lines 1-2, please amend “the processoring module” to “the processor” in order to be consistent with claims 9 and 10 amendment.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayan et al. (US 2020/0389268 A1) in view of Da Silva et al. (US 2017/0280444 A1) further in view of Walton et al. (US 2004/0184398 A1).

Regarding claim 1, 14, and 15, Sathyanarayan et al. discloses;
An apparatus, a method for a wireless communication device (Fig. 123-130, 132, Para. [0823]: “a communication apparatus 13200” e.g. implemented at a “user device”; Abstract: “Device, methods and systems for implementing aspects of orthogonal time frequency space (OTFS) modulation in wireless systems”), and A computer program having a program code for performing a method for a wireless communication device, when the computer program is executed on a computer, a processor, or a programmable hardware component (Fig. 132, Para. [0824]: “implemented in digital electronic circuitry, or in computer software, firmware, or hardware…one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer readable medium for execution by, or to control the operation of, data processing apparatus”), the apparatus/method comprising: 
a transceiver 
a processor
control the transceiver 
communicate/communicating with a further wireless communication device via the transceiver 
wherein each data frame is based on a two-dimensional grid in a time-frequency plane having a time dimension resolution and a frequency dimension resolution (Fig. 3, 17, 24-26, 29, 32-33, 85-91, Para. [0360], [0634]: “a frame along time (horizontal) axis and frequency (vertical) axis” in a two-dimensional “time frequency grid” having time dimension resolution, [Δt] and a frequency dimension resolution, [Δf] or varies other data points along time (horizontal) axis and frequency (vertical) axis as depicted in Figs. 86-91), 


“negotiate a communication mode of the plurality of communication modes”. 
 17/069,935p 2/11receive information about a communication mode to select for a future communication between the wireless communication device and the further wireless communication device from the further wireless communication device, and 
examine the information about the communication mode to select for the future communication based on an examination criterion, and 
select the communication mode for the future communication with the further wireless communication device if the examination criterion is fulfilled.
 	On the other hand, Da Silva et al. teaches selecting a frame format/communication mode by a processor is configured to:
negotiate a communication mode of the plurality of communication modes (Fig. 3-6, Para. [0048]-[0049]: teaches an STA and an AP negotiate a frame format/communication mode to communicate (e.g. Fig, 4, 6) with each other by exchanging and performing “phase noise measurement” on a plurality of frame formats (e.g. Fig. 5) between them and selecting the frame format “based on a comparison of the phase noise measurement to a threshold and/or target level”.    That is a frame format is selected for communication between two devices (AP and STA) based on a negotiated phase noise level/target of each of the multiple frame formats).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select one to the various transmission frames/communication modes in Sathyanarayan et al.’s invention based on a negotiated phase noise level/target of the frames/transmission/communication frames as taught by Da Silva et al. where doing so would (Da Silva 
Sathyanarayan et al. in view of Da Silva et al. does not teach:
“receive information about a communication mode to select for a future communication between the wireless communication device and the further wireless communication device from the further wireless communication device, and 
examine the information about the communication mode to select for the future communication based on an examination criterion, and 
select the communication mode for the future communication with the further wireless communication device if the examination criterion is fulfilled.”
On the other hand, Walton discloses:
“receive information about a communication mode to select for a future communication between the wireless communication device and the further wireless communication device from the further wireless communication device (Para. [0041]: feedback information is then sent to the transmitter 110 and used to adjust the processing of the Nd data streams sent to the receiver 150. Transmitter 110 may use the feedback information to adjust the data rate, the coding scheme, the modulation scheme, or any combination thereof, for each data stream sent to the receiver 150. The feedback information is used to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link.), and 
examine the information about the communication mode to select for the future communication based on an examination criterion (Para. [0042]: “the transmission mode selection may be performed by (1) the transmitter based on feedback information provided by the receiver and/or other information obtained by the transmitter” Para. [0064]: “Table 1 lists an exemplary set of 14 transmission modes supported by the system… Look-up table 214 thus selects the highest possible data rate for the data , and 
select the communication mode for the future communication with the further wireless communication device if the examination criterion is fulfilled (Para. [0043]: “The desired level of performance may be quantified by a particular packet error rate (PER), frame error rate (FER), block error rate (BLER), bit error rate (BER), or some other measure. A suitable transmission mode may readily be selected based on the received SNR of the AWGN transmission channels.” That is, based on a desired operating SNR level a transmission/communication mode is selected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the feedback mechanism for selection of the transmission mode of Walton in the apparatus, method and program of Sathyanarayan et al. in view of Da Silva et al. to (Walton et al., Para. [0041]) increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link.

Regarding claim 2, Sathyanarayan et al. in view of Da Silva et al. further in view of Walton et al.  discloses all as applied to claim 1 above, where Da Silva et al. further teaches;
wherein the processor

 Regarding claim 3, Sathyanarayan et al. in view of Da Silva et al. further in view of Walton et al. discloses all as applied to claim 2 above, where Da Silva et al. further teaches;
wherein the processor

 Regarding claim 4, Sathyanarayan et al. in view of Da Silva et al. further in view of Walton et al. discloses all as applied to claim 2 above, where Da Silva et al. further teaches;
wherein the processor
 
Regarding claim 5, Sathyanarayan et al. in view of Da Silva et al. further in view of Walton et al. discloses all as applied to claim 1 above, where Da Silva et al. further teaches;
wherein the processor

 Regarding claim 6, Sathyanarayan et al. in view of Da Silva et al. further in view of Walton et al. discloses all as applied to claim 5 above, where Da Silva et al. further teaches;
wherein each data frame comprises a pilot symbol (Fig. 5: data frame format includes pilot symbols), wherein the processor
 
Regarding claim 11, Sathyanarayan et al. in view of Da Silva et al. further in view of Walton et al. discloses all as applied to claim 1 above, where Da Silva et al. further teaches;
wherein the communication between the wireless communication device and the further wireless communication device comprises a plurality of data frames that are transmitted between the wireless communication device and the further wireless communication device (Fig. 1-6, Para. [0048]-[0049], [0058]: communication between AP and STA are performed using plurality of frame formats, e.g. Fig. 5), wherein the processor

 Regarding claim 12, Sathyanarayan et al. in view of Da Silva et al. further in view of Walton et al. discloses all as applied to claim 1 above, where Da Silva et al. further teaches;
wherein the two-dimensional time-frequency grid is derived from a two-dimensional grid in a delay-Doppler plane having a delay dimension and a Doppler dimension (Fig. 85, Para. [0630]: “The conversion from delay-Doppler domain to time-frequency domain may be achieved using a two-dimensional (2D) OTFS transform.”), and/or wherein the data frame is an Orthogonal Time-Frequency Spreading data frame (Fig, 85-91, Para. [0012]: “for wireless communication using an OTFS signal comprising one or more OTFS frames in a two-dimensional delay-Doppler domain grid includes generating a signal by concatenating OTFS symbols”). 

Regarding claim 13, Sathyanarayan et al. in view of Da Silva et al. further in view of Walton et al. discloses all as applied to claim 1 above, where Sathyanarayan et al. further teaches;
A wireless communication device comprising the apparatus according to claim 1 (Fig. 124, 132, Para. [0823]: “a communication apparatus 13200” e.g. implemented at a “user device”). 

Allowable Subject Matter
Claim 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633